Name: 2004/323/EC: Decision of the European Parliament and of the Council of 30 March 2004 on the mobilisation of the EU Solidarity Fund in accordance with point 3 of the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund, supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  deterioration of the environment;  EU finance;  budget
 Date Published: 2004-04-08

 Avis juridique important|32004D03232004/323/EC: Decision of the European Parliament and of the Council of 30 March 2004 on the mobilisation of the EU Solidarity Fund in accordance with point 3 of the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund, supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure Official Journal L 104 , 08/04/2004 P. 0112 - 0112Decision of the European Parliament and of the Councilof 30 March 2004on the mobilisation of the EU Solidarity Fund in accordance with point 3 of the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund, supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure(2004/323/EC)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund, supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure(1), and in particular point 3 thereof,Having regard to Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund(2),Having regard to the proposal from the Commission,Whereas:(1) The European Union has created a European Union Solidarity Fund (the "Fund") to show solidarity with the population of regions struck by disasters.(2) Malta submitted an application to mobilise the Fund on 10 November 2003, concerning a disaster caused by storm and flooding. Spain submitted an application on 1 October 2003 concerning a fire-related disaster. France also submitted an application on 26 January 2004 concerning a disaster caused by flooding.(3) The Interinstitutional Agreement of 7 November 2002 allows the mobilisation of the Fund within the annual ceiling of EUR 1 billion.(4) The cases of the storm and flooding in Malta in September 2003, the forest fire in Spain in the summer of 2003 and the flooding in southern France in December 2003 fulfil the criteria for mobilisation of the European Union Solidarity Fund,HAVE DECIDED AS FOLLOWS:Article 1For the general budget of the European Union for the financial year 2004, the European Union Solidarity Fund shall be mobilised to provide the sum of EUR 21916995 in commitment appropriations.Article 2This Decision shall be published in the Official Journal of the European Union.Done at Strasbourg, 30 March 2004.The European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentD. Roche(1) OJ C 283, 20.11.2002, p. 1.(2) OJ L 311, 14.11.2002, p. 3.